IMG-149                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                              Nos. 10-1145 and 10-3593
                                    ___________

                               EDGAR VILLANUEVA,
                                              Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                             Respondent
                   ____________________________________

                        On Petitions for Review of Orders of the
                            Board of Immigration Appeals
                            (Agency No. A073- 639 -675)
                    Immigration Judge: Honorable Eugene Pugliese
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   June 1, 2011

             Before: SCIRICA, FISHER and ALDISERT, Circuit Judges.

                                 (Filed: June 1, 2011)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Edgar Villanueva, a native and citizen of Guatemala, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) dismissing his appeal of an order
denying his motion to reopen his immigration proceedings and an order denying his

motion to reconsider the BIA’s order. For the reasons that follow, we will deny the

petitions for review.

       Villanueva entered the United States in 1994 without inspection and filed an

application for political asylum. On July 6, 1995, immigration officers interviewed

Villanueva and he gave a sworn statement as to his citizenship and manner of entry into

the United States. His asylum application was referred to an Immigration Judge (“IJ”)

for adjudication. On July 20, 1995, Villanueva was personally served an Order to Show

Cause, charging that he was deportable from the United States because he entered the

country without inspection. The Order to Show Cause directed Villanueva to appear for

a hearing on October 12, 1995 in Newark, New Jersey. On August 1, 1995, the Newark

Immigration Court notified Villanueva by certified mail that the hearing would be held at

a different location.

       On October 12, 1995, the IJ held the scheduled hearing and marked the Order to

Show Cause, the hearing notice, and other documents as evidence. The hearing was not

transcribed and it is unclear who was present. That same day, the Immigration Court sent

Villanueva another hearing notice by certified mail, directing him to appear on

November 30, 1995. Villanueva did not appear at the hearing and, as a result, the IJ

ordered his deportation in absentia. The IJ’s decision was mailed to Villanueva the next

day.




                                            2
       More than twelve years later, in 2008, Villanueva filed a motion to reopen and

rescind his deportation order. Villanueva asserted that the Order to Show Cause was not

explained to him in Spanish. He claimed immigration officers violated the applicable

regulations and his due process rights. Villanueva submitted an affidavit in support of his

motion, stating that he did not understand the meaning of the Order to Show Cause and

that he could not read the letters from the Immigration Court. Villanueva further stated

that he only recently became aware of the deportation order, having never received a

copy of the order when it was mailed.

       The IJ denied the motion to reopen and rescind the deportation order, noting,

among other things, that Villanueva had conceded in his affidavit that he was personally

served the Order to Show Cause and that he had signed the certified mail receipt for his

hearing notice. The BIA dismissed Villanueva’s appeal, concluding that the evidence

established that Villanueva was properly served the Order to Show Cause and was put on

notice that he was being placed in deportation proceedings. The BIA noted that there is

no requirement that the Order to Show Cause be read to Villanueva in his own language.

The BIA rejected Villanueva’s due process claim because Villanueva was apprised of the

fact that he had been placed in deportation proceedings and was given an opportunity to

be present at his hearings.1 The BIA also denied Villanueva’s subsequent motion for


       1
        The BIA rejected other arguments raised by Villanueva, including arguments that
he did not receive the deportation order and that sua sponte reopening was warranted.
Villanueva does not pursue these arguments in his petitions for review.


                                            3
reconsideration. Villanueva filed petitions for review of both decisions by the BIA,

which have been consolidated for disposition.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a). We review the denial of a

motion to reopen for abuse of discretion. Fadiga v. Att’y Gen., 488 F.3d 142, 153 (3d

Cir. 2007). Under this standard, we will uphold the BIA’s decision unless it is arbitrary,

irrational, or contrary to law. Id. We apply the same standard to a denial of a motion to

reconsider. Borges v. Gonzales, 402 F.3d 398, 404 (3d Cir. 2005). We review

Villanueva’s underlying due process claim de novo. Fadiga, 488 F.3d at 153.

       Because Villanueva’s deportation proceedings were initiated before April 1, 1997,

the effective date of the Illegal Immigration Reform and Immigrant Responsibility Act of

1996, the former notice requirements of 8 U.S.C. § 1252b apply. Under the former

statute, an alien who did not attend a deportation proceeding after having received written

notice of the proceeding was ordered deported in absentia if the Government established

by clear and convincing evidence that notice was provided and the alien was deportable.

8 U.S.C. § 1252b(c)(1)(1995) (repealed). Such a deportation order may be rescinded at

any time if the alien shows that he did not receive notice in accordance with

§ 1252b(a)(2). Id. § 1252b(c)(3) (repealed). Section 1252b(a)(2) required written notice

in person, or by certified mail if personal service was not practicable, in the order to show

cause of the time and place of the proceedings and the consequences of a failure to

appear. Id. § 1252b(a)(2) (repealed). Such notice was also required in the case of any

change in the time and place of the proceedings. Id.

                                             4
       Villanueva does not argue in his brief that immigration officers failed to comply

with § 1252b(a)(2), but contends that they violated 8 C.F.R. § 242.1(c), which required

an immigration officer to explain the contents of the Order to Show Cause when it was

personally served. In rejecting this argument, the BIA noted that the regulations do not

require that the Order to Show Cause be read to the alien in his native language, that there

is no statutory requirement that the Order to Show Cause be explained or read to the alien

in his own language, and that the evidence established Villanueva was properly served

with the Order to Show Cause and was put on notice that he was being placed in

deportation proceedings.

       Villanueva has not shown that the BIA’s decision is arbitrary, irrational, or

contrary to law. The Order to Show Cause reflects that it was not read to Villanueva in

Spanish, but as the BIA has stated, the regulations did not require an officer to read the

entire document. In re S-M-, 22 I. & N. Dec. 49, 51 n.1 (BIA 1998). Although the

regulations required that the Order to Show Cause be explained when it was personally

served, as noted by the Government, there is no evidence establishing that immigration

officers did not explain the Order to Show Cause. Villanueva only states in his affidavit

that the “order might have been written in Greek because I could not understand its

meaning, and only recently understood it after my attorney explained it to me.” A.R. at

124. Villanueva relies in his brief on In re Hernandez, 21 I. & N. Dec. 224 (BIA 1996),

but in that case, unlike here, it was established that immigration officers violated




                                              5
§ 242.1(c), and the BIA considered whether the alien established the requisite prejudice

resulting from the violation.

       The BIA also did not err in rejecting Villanueva’s argument that his due process

rights were violated. The BIA found that Villanueva was clearly apprised of the fact that

he had been placed in deportation proceedings and was given an opportunity to be present

at his scheduled hearings. We agree. The Order to Show Cause states in English and

Spanish “YOU ARE ORDERED to appear for a hearing before an Immigration Judge

. . . and show cause why you should not be deported . . . .” A.R. at 177. The Order

further provides, “You are required to be present at your deportation hearing

prepared to proceed. If you fail to appear at any hearing after having been given

written notice of the date, time and location of your hearing, you will be ordered deported

in your absence, if it is established that you are deportable and you have been provided

the appropriate notice of the hearing.” A.R. at 181. The Order also sets forth the place,

time, and date of the hearing. Although Villanueva states he did not understand the

Order to Show Cause, the directive to appear for a hearing is clear. Moreover, on July 6,

1995, just two weeks before receiving the Order to Show Cause, Villanueva was

interviewed at the Lyndhurst, New Jersey Asylum Office, where he had an interpreter

and gave a sworn statement regarding his entry into the United States. He also had a




                                             6
pending asylum application when he received the Order to Show Cause. Villanueva has

not shown a due process violation.2

       Villanueva also asserts that his motion to reopen and rescind should be granted

nunc pro tunc. While such relief may be granted to rectify an error in an immigration

proceeding, Edwards v. I.N.S., 393 F.3d 299, 309 (2d Cir. 2004), Villanueva has not

shown that relief is warranted here. Finally, we find no abuse of discretion in the denial

of Villanueva’s motion to reconsider, in which he primarily reiterated the arguments he

raised on appeal to the BIA.

       Accordingly, we will deny the petitions for review.




       2
        Villanueva does not contend in his brief that his due process or statutory rights
were violated because the notice of the change in hearing location and the notice of the
November 30, 1995, hearing were not provided in Spanish.


                                             7